U-VEND, INC. 1, UNIT 425 SANTA MONICA, CA 90401 November 20, 2014 Securities and Exchange Commission Division of Corporation Finance 100 “F” Street, N.E. Washington, D.C. 20549-3629 Attention:Dean Brazier, Staff Attorney Dietrich King, Legal Branch Chief Mara Ransom, Assistant Director Re:U-Vend, Inc. (formerly Internet Media Services, Inc.) Amendment No. 3 to Registration Statement on Form S-1 Filed November 19, 2014 File No. 333-195914 Ladies and Gentlemen: In response to the phone conversations with the Staff on November 20, 2014, the Company hereby files Amendment No. 4 to the Registration Statement. As instructed by the Staff, we have incorporated Exhibit 5.1 – Opinion on legality into the Registration Statement. If you have any further questions or comments, kindly contact the undersigned at (310) 295-1922 or our counsel, Gary Agron Esq. at (303)-748-8223. Sincerely, U-Vend, Inc. By: /s/ Raymond Meyers Raymond Meyers Chief Executive Officer cc: Gary A. Agron
